Citation Nr: 1416730	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to reimbursement or payment for the cost of licensing or certification tests taken July 7, 2007, and August 31, 2007, under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from November 1998 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee, Oklahoma, Regional Office (RO) Education Center dated in May 2011, which denied the claim for retroactive payment of licensing or certification fees under the Montgomery GI Bill ("Chapter 30" or "MGIB").  Original jurisdiction of the Veteran's claim file resides in the Phoenix, Arizona, RO.  The Veteran withdrew a Board hearing request in February 2012.


FINDINGS OF FACT

1. The Veteran filed an application for VA educational assistance benefits under the MGIB in October 2007, for flight training, which did not include a claim for licensing or certification fees for testing undertaken July 7, 2007, and August 31, 2007.  

2.  An application for reimbursement or payment, under the MGIB, of licensing or certification fees for testing undertaken July 7, 2007, and August 31, 2007 was first received in April 2011.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for licensing or certification testing fees under Chapter 30, Title 38, United States Code, for tests taken July 7, 2007, and August 31, 2007, are not met. 38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. §§ 21.1029(b); 21.1030(b), 21.1033, 21.7131(a)(2) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

In April 2011, the Veteran filed a claim for reimbursement of helicopter licensing fees, pursuant to the MGIB.  The fees were incurred in connection with private helicopter pilot licensing tests undertaken on July 6, 2007, and August 31, 2007.  

VA will award educational assistance under the MGIB for the cost of a licensing or certification test only when the claimant takes such test: (i) while the test is approved under 38 U.S.C. chapter 36; (ii) while the claimant is eligible for educational assistance under this subpart; and (iii) no more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2) (2013) (emphasis added).  Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met).  In brief, although, the Veteran was eligible for MGIB educational assistance at the time the test was taken, a claim for reimbursement was not filed within a year of the test.  The claim must fail on that basis.  

The Veteran has not advanced any arguments on his behalf, other than to state that the pamphlets and VA website concerning the matter did not state that a claim had to be filed within a year.  The information contained in a pamphlet or website does not, however, create a legal right to a benefit.  It is not feasible to provide all information, and the purpose is generally to encourage, rather than discourage, potential applicants.  

Here, the education file reflects that the Veteran filed a claim for professional pilot instrument training in April 2006.  Although the program is not identified in the evidence of record, the file reflects that he was awarded Chapter 30 benefits in May 2006.  The evidence next shows that he applied for helicopter flight training in October 2007 for a period of training beginning in September 2007.  He was awarded MGIB benefits for pursuance of the training program until November 2007.  However, he did not, at that time, apply for reimbursement of the licensing or certification fees; his claim was specifically for the flight training beginning September 6, 2007.  

To receive educational assistance to pay for a licensing or certification test, an individual must file a claim for educational assistance, which must include the name of the test; the name and address of the organization or entity issuing the license or certificate; the date the claimant took the test; the cost of the test; and a statement authorizing release of the claimant's test information to VA, such as: "I authorize release of my test information to VA," as well as any other required information.  38 C.F.R. § 21.1030(b) (2007, 2013).  The Veteran's October 2007 claim was accompanied by an October 2007 enrollment certification which noted that the Veteran had received private certification on September 2, 2007.  Also included was a copy of a temporary private pilot certificate, noted to be effective September 2, 2007.  However, the claim and documentation did not indicate any intent to apply for payment for a test.  No information concerning a test, including the date taken or cost, was included.  Therefore, the October 2007 claim for educational assistance to pursue a program of training as a helicopter pilot cannot be construed as including an informal claim for payment for a licensing or certification test.  

The pertinent legal authority clearly establishes that in order for payment or reimbursement of the costs of a licensing or certification test, a claim for such must be received by VA within a year of such test.  It is undisputed that no such claim was filed.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and we are not free to disregard the law.  In this case, there is no legal basis on which the appellant's claim can be granted.  As the law is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

Entitlement to reimbursement or payment of licensing or certification testing fees under Chapter 30, Title 38, United States Code, for tests taken on July 7, 2007, and August 31, 2007, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


